Citation Nr: 0406901	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  97-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son and her youngest daughter, L. L. M.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1948 and from October 1950 to October 1951.  He died 
in March 1996.  The appellant is the veteran's surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In pertinent part, the RO denied service 
connection for the cause of the veteran's death as not well 
grounded.

In October 2003, the appellant, her son and one of her 
daughters testified at a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge; a copy of the 
hearing transcript is associated with the record. 

This appeal will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The appellant contends that service connection is warranted 
for the cause of the veteran's death on the basis that the 
veteran died of a radiogenic disease as secondary to his 
exposure to ionizing radiation during his period of service 
in World War II, while serving with the Army at Los Alamos 
National Laboratory (LANL).  

Service personnel records show that the veteran entered 
active military service in January 1946 and that he was 
assigned to Company "A", Santa Fe, New Mexico Detachment on 
March 21, 1946, where he was hospitalized for five days for 
tonsillitis.  His date of assignment to Los Alamos is 
unknown, but his separation examination was performed at the 
Station Hospital, Sandia Base, Albuquerque, New Mexico in 
November 1948.  

In an April 1996 statement from a comrade and now a senior 
Federal District Court Judge, J. E. B., related that in early 
1946 an accident occurred at Los Alamos, where a Canadian 
scientist and several others died when he was trying to show 
how a fissionable reaction starts; that he believed that the 
veteran was a guard on duty at that site; that the veteran 
had told others that after this event the doctors at Los 
Alamos had packed him in ice to get his temperature down; and 
that when the veteran died of a type of cancer never seen in 
males in this country, the doctors asked his wife if he had 
ever been exposed to strong doses of radiation.  Accompanying 
his statement were articles on the death of scientist, Louis 
Slotin, from a lethal dose of gamma and neutron radiation 
from the core of the plutonium bomb he was testing on May 21, 
1946 at the secret Omega Site Laboratory in Pajarito Canyon, 
Los Alamos, New Mexico, and the survivors of the early Los 
Alamos nuclear accidents, emails from nuclear physicists 
about radiation-induced sickness and cancer, and a January 
1947 yearbook for the Provisional Military Police Battalion, 
Armed Forces Special Weapons Project, Los Alamos, New Mexico.  

In a July 1996 response to a request for documentation of 
radiation exposure, the National Personnel Records Center 
(NPRC) stated that this was a fire-related case and added 
that the files could not be reconstructed.  In an August 1997 
letter, LANL indicated that the Occupational Medicine and 
Radiation Protection Services Offices were unable to locate 
any records pertaining to the veteran.  

In a May 2002 letter, Judge J. E. B. elaborated that he and 
the veteran were guards at Los Alamos at the beginning of the 
Atomic Age and the unit was then known as the Manhattan 
Project Engineers; that they were in the enlisted barracks 
together; and that they guarded the gates, worked in the 
laboratory sites, escorted people and did a variety of 
things, including escorting material and working with the 
material itself.  He added that soldiers like the veteran, 
who had technical ratings, worked in the laboratories even 
though he was shown as a company clerk and that they were 
never told what the scientists were doing and knew enough not 
to ask.  Judge J. E. B. reported that they worked at sites 
that were known in the trade as "hot;" that soldiers were 
generally not issued protective gear, nor given radiation 
badges; that they had several accidents that were hushed up 
for many years; that they were instructed not to talk to 
anyone about what they were doing and they did not; and that 
he had no way to determine what the veteran's role was.  But, 
if the cause of the veteran's death was being subjected to 
radiation from nuclear sources, the Judge added that he is 
really not surprised.  

In a June 2002 VA Form 119, Report of Contact, the appellant 
stated that the veteran saw a VA dentist between 1949 and 
1952, that the dentist told the veteran that his teeth were 
crumbling due to radiation; and that, as a result, the 
veteran's lower, and later his upper, teeth were removed by 
VA and replaced with a complete set of dentures between 1952 
and 1958.  In a September 2002 response, the Houston VA 
Medical Center (VAMC) indicated that there was no record of 
treatment at that facility under the veteran's name and 
social security number.

In a July 2002 statement, the appellant related that the 
veteran worked as a military policeman doing guard duties at 
Los Alamos, where special work was done in laboratories by 
scientists working on the Manhattan Project, and that the 
veteran did not discuss any of his duties for many years 
until it was public knowledge.  The veteran reported that he 
was guarding the door of a laboratory where scientists were 
working, when he heard the alarm go off; that people started 
running out, some of them were in bad shape; that he helped 
carry two others out; and that he heard that one of them died 
soon after and the other died within a couple of weeks.  The 
veteran also related that he became quite ill with an 
intestinal disorder with associated vomiting and diarrhea and 
an extremely high fever; that he was taken to the hospital, 
where the doctors packed him in ice until the fever came 
down; and that he remained in the hospital for about three 
weeks.  The appellant then described the accident in more 
detail.  The veteran also reported that at that time he and 
other guards were told to dig large trenches; at a given time 
they were told to stay low and not look at the site unless 
they used smoked glasses as it might blind them; and that, 
after the explosion, they would see a mushroom cloud and dust 
would fall out of the sky on them.  The veteran stated that 
he never wore a radiation badge and did not know the dangers 
they were exposed to; that several of his friends became ill 
and were sent some place else; and that one of his friends 
died a year later.  After their marriage in May 1948, the 
veteran was sent on another mission and was away for two 
weeks and that on his return he smelled of something like 
gunpowder and said that he had been sent to "the hottest 
place this side of Hell."  After his discharge, the veteran 
went to the Houston VAMC, where by the time he was 25 years 
old, he had had all of his teeth pulled out because they were 
crumbling according to the VA dentist probably due to 
radiation poisoning.  The appellant concluded that, during 
the 48 years of marriage, she had two miscarriages and that 
she and the veteran had five children, four of which have had 
cancer. 

In a July 2002 statement, the veteran's youngest daughter, L. 
L. M., stated that she is a registered radiologic 
technologist with the American Registry of Radiologic 
Technologists and is licensed in the State of Texas to 
practice as a medical radiologic technologist; that she has 
been a registered technologist for nineteen years, including 
being Assistant Director of Diagnostic Imaging at Texas 
Children's Hospital, and has an additional registry in 
quality management for radiologic technology; that she has 
taught various radiologic technology courses, including Basic 
Radiation Physics, Biology and Protection at the Advanced 
Health Education Center in Houston for seven years; that her 
experience includes working in the clinical environment with 
radiation physicists from the Baylor College of Medicine 
performing safety testing on radiation equipment and 
gathering dose related information for exposure calculations.  
The veteran, her father, told her when she was 28 years old 
that he was irradiated in an accident in Los Alamos in May 
1946.  He has been assigned to stand outside the laboratory; 
when the alarm went off he went in and stood with the other 
guard until the right amount of time had passed; then they 
ran in and helped carry people out; that her father and the 
others was taken to the hospital, where he was packed in ice 
for two to three weeks off and on.  The veteran got an 
extremely high fever, erythema, nausea, and vomiting; his 
skin peeled like a sunburn; and he was told that he probably 
would never have children.  Within a few years his teeth were 
crumbling and he had a complete set of dentures by the age of 
twenty-five due to his radiation exposure.  Her father told 
her that he and hundreds of other soldiers were assigned to 
hide in trenches in the desert while nuclear bombs were 
exploded around them.  When asked about radiation monitoring 
devices and readings, the veteran said that there were no 
personal devices or other devices that he knew of.  The 
veteran said that the bombs made big mushrooms of smoke; that 
they dropped tons of ash on top of the soldiers; and that he 
smelled of ash all the time.  From her experience in the 
radiation sciences, L. L. M. opined that radiation damage to 
her father's stem cells caused his rare form of cancer 
(Choriocarcinoma) and changed his blood type from A+ and then 
O- in his military records to O+ during his cancer stay at 
St. Luke's Hospital in December 1995.  Using a table taken 
from Radiation Sciences for the Radiologic Technologist, 5th 
edition, by Stewart C. Bushong, she determined that the 
veteran had received a minimum of exposure of 300 RADS 
because of the skin erythema he had.  L. L. M. added that she 
was concerned about the long-term genetic damage to the rest 
of the family, noting that her other four siblings have all 
had cancer, that one of the veteran's grandchildren have two 
spleens, that she and another sister have congenitally 
missing permanent teeth, and that she has an extra liver 
lobe.

In a May 2003 response, the NPRC indicated that no Surgeon 
General Office (SGO) records were located.  In a May 2003 
statement, the U. S. Army Radiation Standards and Dosimetry 
Laboratory at the Redstone Arsenal indicated that it was 
unable to locate any records for the veteran but added that 
their records date back only to mid-1954, eight years after 
the May 1946 accident.  In a July 2003 statement, the Nevada 
Operations Office of the National Nuclear Security 
Administration, Department of Energy, reported that no 
nuclear weapons testing related dosimetry records were found 
for the veteran but noted that the "no record" statement 
for some years does not necessarily indicate lack of 
participation and recommended that the Defense Threat 
Reduction Agency (DTRA) be contacted for information 
regarding military participation in the Nuclear Weapons 
Testing Program between the years 1945 and 1962.  

In October 2003 Travel Board testimony, the appellant, her 
son and youngest daughter reiterated previous statements 
about the veteran's military service at Los Alamos and his 
terminal illness.  The veteran's son recounted a story that 
his grandmother had said that she had taken a bus to visit 
the veteran when he was hospitalized at the Los Alamos 
hospital after the May 1946 accident.  The appellant's 
representative requested that the case be remanded for 
missing records in accordance with the VCAA, if there was 
insufficient evidence for a grant.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Consequently, a remand is 
required to comply with the notice and duty to assist 
provisions contained in the VCAA.  The RO will need to 
provide the claimant with specific information concerning 
what additional information she needs to submit to establish 
service connection for cause of the veteran's death and what 
information VA will attempt to obtain as required by the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  As such, the RO must provide the appellant with such 
information, as required by law.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 
and 3.326(a)).

The Board further notes that the duty to assist includes 
obtaining additional information when necessary for an 
adequate determination.  In denying the appellant's claim, 
the RO reasoned that there was no evidence showing that the 
veteran was exposed to ionizing radiation during service.  
Based on the evidence of record, the Board observes that his 
presence at Los Alamos during the period of the Manhattan 
Project and the May 21, 1946 accident have been confirmed.  
The evidence also shows that, in March 1996, the veteran died 
of cancer of the esophagus, a radiogenic disease.  38 C.F.R. 
§ 3.311(d)(2) (2003).  

The regulations provide, however, that in other radiation 
exposure claims not based on atmospheric nuclear weapons 
test participation or the occupation of Hiroshima and 
Nagasaki, a request will be made for any available records 
concerning the veteran's exposure to radiation.  These 
records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records which may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records are to be forwarded to the Under Secretary of 
Health, who will be responsible for preparation of a does 
estimate, to the extent feasible, based on available 
methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2003).

The RO requested that the NPRC and Redstone Arsenal verify 
whether the veteran participated in radiation risk activity 
and provide an associated radiation dose.  The NPRC search 
was unsuccessful.  But the Redstone Arsenal indicated that 
its records did not go back to 1946, only to mid-1954.  The 
response from the National Nuclear Security Administration, 
Department of Energy, indicated that the DTRA should be 
contacted for information regarding military participation in 
the Nuclear Weapons Testing Program between the years 1945 
and 1948.  The RO did not request dose data from DTRA as 
recommended nor did it forward the claim to the Under 
Secretary for Health for preparation of a probable dose 
estimate.  

The Board observes that the development procedures set forth 
in 38 C.F.R. § 3.311(a)(2)(iii) differ from those involving 
atmospheric testing and the occupation of Hiroshima and 
Nagasaki in that the dose estimate is to be provided by the 
Under Secretary for Health rather than the appropriate 
service department.  Cf. 38 C.F.R. § 3.311(a)(2)(i) and (ii) 
(2003).  Consequently, VA must forward the veteran's claims 
folder to the Under Secretary for Health for preparation of a 
probable dose estimate.  The Board, therefore, remands this 
case to the RO for compliance with 38 C.F.R. 
§ 3.311(a)(2)(iii).

The Board also acknowledges that the appellant's 
representative asked that the case be remanded to obtain 
missing records, but it is unclear what particular records 
he means.  Where service medical records are unavailable, 
the heightened duty to assist includes the obligation to 
search for alternate methods of proving service connection.  
See Moore v. Derwinski, 1 Vet. App. 401 (1991).

The RO has made repeated attempts to locate the veteran's 
service personnel and medical records with negative results, 
and the RO informed the appellant of its inability to obtain 
missing service personnel and medical records on several 
occasions.  In a July 1996 response to a request for 
documentation of radiation exposure, the NPRC stated that 
this was a fire-related case and added that the files could 
not be reconstructed.  In an August 1997 letter, LANL 
indicated that the Occupational Medicine and Radiation 
Protection Services Offices were unable to locate any records 
pertaining to the veteran.  In a May 2003 response, the NPRC 
indicated that no SGO reports were on file at the NPRC.  
Moreover, the Board observes that both the entrance and 
separation examination reports and additional service 
medical records from the veteran's two periods of active 
duty are associated with the claims file, even though none 
have been found for the claimed hospitalization at Los 
Alamos hospital in May and June 1946.

VA regulations do not require that service connection be 
established by service medical (and dental) records, but may 
be established by cognizable evidence from other medical and 
lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).  The United States Court of Appeals for Veterans 
Claims (Court) has further held that the duty to assist the 
appellant includes advising him/her that, even though 
service records are not available, alternate proof to 
support the claim will be considered.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The appellant has been afforded 
the opportunity to provide lay or medical evidence, which 
might support her claim.  In this regard, the Board notes 
that there are various lay statements, testimony from the 
appellant, her son and daughter, and statements from private 
physicists and available post-service non-VA treatment 
records relating to the veteran's terminal illness are in 
the record.  Although the appellant indicated that the 
veteran's teeth were removed and that he had a complete set 
of dentures by the time he was 25 years old, a request for 
dental records from the Houston VAMC was unsuccessful.  The 
Board is unaware of additional available records, other than 
the dose estimates referred to above that need to be sought.  
Where records are unavailable, "VA has no duty to seek to 
obtain that which does not exist."  Counts v. Brown, 6 Vet. 
App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 
(1993).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should develop the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death for esophageal cancer 
pursuant to the provisions of 38 C.F.R. 
§ 3.311(a)(2)(iii) (2003), beginning 
with a request from the DTRA of the 
Department of Defense for dose data 
concerning any participation by the 
veteran at Los Alamos during the period 
of the Manhattan Project between the 
years 1946 and 1948 and the May 21, 1946 
accident.  The RO should then forward 
the veteran's claims folder to the Under 
Secretary for Health for preparation of 
an estimate of his probable dose exposure 
to ionizing radiation in service.  
Thereafter, the RO should consider 
whether the ionizing radiation claim 
requires any additional development under 
38 C.F.R. § 3.311(b).

2.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  In particular, the RO 
must inform the claimant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide 
and (4) request that the claimant provide 
any evidence in her possession that 
pertains to the claim.  The claims file 
must include documentation that there has 
been compliance with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on appeal.

3.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
the cause of the veteran's death, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until she receives further notice.  The appellant 
and her representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



